               Case 2:19-cv-01505-JLR Document 28 Filed 04/23/20 Page 1 of 4



 1

 2

 3

 4

 5

 6

 7                               UNITED STATES DISTRICT COURT
 8              FOR THE WESTERN DISTRICT OF WASHINGTON AT SEATTLE
 9   Mark Velicer, Velicer Ice, Inc.,                        Case No. 2:19-CV-01505-JLR
10   Velicer Ice Mariners, LLC, and
     Velicer Ice Kent LLC,                                   STIPULATION AND ORDER TO RESET
                                                             TRIAL DATE
11
                                         Plaintiffs,
12
                    vs.
13
     Falconhead Capital LLC,
14
                                        Defendant.
15

16          Pursuant to LCR 10(g) and the Court’s Order of April 13, 2020 (ECF #26), Plaintiffs Mark
17   Velicer; Velicer Ice, Inc.; Velicer Ice Mariners, LLC; and Velicer Ice Kent, LLC (“Plaintiffs”) and
18   Defendant Falconhead Capital LLC (“Falconhead”) respectfully stipulate and agree to the Court
19   dropping this case to end of its trial calendar (currently approximately July 2021) and issuing a
20   new case schedule for all unexpired deadlines based on that new trial date.
21          IT IS SO STIPULATED
22          DATED this 22nd day of April, 2020.
23

24    STIPULATED AND AGREED to this 22nd                 STIPULATED AND AGREED to this 22nd
      day of April, 2020 by:                             day of April, 2020 by:
25
      s/Daniel J. Oates                                  s/Caroline B. Fichter
26    Daniel J. Oates, WSBA No. 39334                    Caroline B. Fichter, WSBA No. 42554
      MILLER NASH GRAHAM & DUNN LLP                      BUNDY LAW FIRM PLLC
27
      Pier 70, 2801 Alaskan Way, Suite 300               5400 Carillon Point
28    Seattle, WA 98121-1128                             Kirkland, WA 98033-7357
     Case No.: 2:19-CV-01505-JLR
     STIPULATION AND ORDER                             -1-
                                                                                          4817-9274-4890.1
             Case 2:19-cv-01505-JLR Document 28 Filed 04/23/20 Page 2 of 4



 1   Tel: (206) 624-8300                               Tel: 425-822-7888
     Fax: (206) 340-9599                               Fax: 425-307-6224
 2   Email: dan.oates@millernash.com                   Email: fichter@myfranchiselawyer.com
 3   Attorneys for Defendant Falconhead Capital        Attorneys for Plaintiffs
     LLC
 4
     s/Constantine Fournaris
 5   Constantine Fournaris (pro hac vice to be
     filed)
 6
     WIGGIN AND DANA LLP
 7   Two Liberty Place
     50 S. 16th Street, 29th Floor
 8   Philadelphia, PA 19102
     Tel: (215) 988-8311
 9   Fax: (203) 782-2889
     cfournaris@wiggin.com
10

11   s/John M. Doroghazi
     John M. Doroghazi (pro hac vice)
12   WIGGIN AND DANA LLP
     265 Church Street
13   P.O. Box 1832
     New Haven, CT 06508-1832
14
     (203) 498-4400
15   (203) 782-2889 fax
     jdoroghazi@wiggin.com
16   Attorneys for Defendant Falconhead Capital
     LLC
17

18

19

20

21

22

23

24

25

26

27

28
     Case No.: 2:19-CV-01505-JLR
     STIPULATION AND ORDER                        -2
                                                                                     4817-9274-4890.1
              Case 2:19-cv-01505-JLR Document 28 Filed 04/23/20 Page 3 of 4



 1
                                             ORDER
 2
            IT IS SO ORDERED.
 3
            ORDERED this 23rd day of April, 2020.
 4



                                                      A
 5

 6

 7                                                    JAMES L. ROBART
                                                      United States District Judge
 8

 9   Presented by:

10   MILLER NASH GRAHAM & DUNN LLP
11   s/Daniel J. Oates
12   Daniel J. Oates, WSBA No. 39334
     MILLER NASH GRAHAM & DUNN LLP
13   Pier 70, 2801 Alaskan Way, Suite 300
     Seattle, WA 98121-1128
14   Tel: (206) 624-8300
     Fax: (206) 340-9599
15
     Email: dan.oates@millernash.com
16   Attorneys for Defendant Falconhead Capital LLC

17   s/Constantine Fournaris
     Constantine Fournaris (pro hac vice)
18   WIGGIN AND DANA LLP
     Two Liberty Place
19
     50 S. 16th Street, 29th Floor
20   Philadelphia, PA 19102
     Tel: (215) 988-8311
21   Fax: (203) 782-2889
     cfournaris@wiggin.com
22
     s/John M. Doroghazi
23
     John M. Doroghazi (pro hac vice)
24   WIGGIN AND DANA LLP
     265 Church Street
25   P.O. Box 1832
     New Haven, CT 06508-1832
26   (203) 498-4400
27   (203) 782-2889 fax
     jdoroghazi@wiggin.com
28   Attorneys for Defendant Falconhead Capital LLC
     Case No.: 2:19-CV-01505-JLR
     STIPULATION AND ORDER                      -3
                                                                                     4817-9274-4890.1
              Case 2:19-cv-01505-JLR Document 28 Filed 04/23/20 Page 4 of 4



 1
     Agreed to by:
 2

 3   s/Caroline B. Fichter
     Caroline B. Fichter, WSBA No. 42554
 4   BUNDY LAW FIRM PLLC
     5400 Carillon Point
 5   Kirkland, WA 98033-7357
     Tel: 425-822-7888
 6   Fax: 425-307-6224
 7   Email: fichter@myfranchiselawyer.com
     Attorneys for Plaintiffs
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No.: 2:19-CV-01505-JLR
     STIPULATION AND ORDER                  -4
                                                                        4817-9274-4890.1
